Citation Nr: 1517606	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  01-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1990 to December 1991, including in the Southwest Asia Theater of Operations during the Persian Gulf War from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In January 2005, the Board affirmed the RO's rating decision on the claim of entitlement to service connection for an undiagnosed illness manifested by memory loss, fatigue and joint pains.  The Veteran appealed the Board's January 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2005, based on a Joint Motion to Vacate the Board of Veterans' Appeals Decision and to Remand (Joint Motion), the Court issued an order remanding this claim for compliance with instructions in the Joint Motion. 

The Board subsequently remanded this matter for additional development in June 2006 and December 2011.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

At the time of the December 2011 Board remand, the Veteran was represented by Mark Lippman, a private attorney.  However, prior to certification to the Board on March 11, 2015, the Veteran submitted a new VA Form 21-22 on June 23, 2014, appointing the California Department of Veterans Affairs (CDVA) as his representative.  Because the request for a change in representation was received by the Board before certification of his appeal, the Board recognizes the change in representation.  38 C.F.R. § 20.1304.  

The Board notes that in September 2013, the Veteran's prior representative requested specific documents in the claims file under the Freedom of Information Act (FOIA).  Although it is unclear whether the RO complied with this request, as the Board is granting the benefit on appeal in full, and the Veteran has a new representative, there is no harm to the Veteran in not complying with this request at this time.  The Board also notes that the Veteran indicated on a VA Form 9 dated in January 2015 that he desired a Videoconference hearing.  However, in light of the favorable decision herein as to the issue on appeal, the Board again finds that any deficiencies in the duty to assist were not prejudicial to the Veteran.  

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains numerous documents pertinent to the present appeal, to include a VA Form 21-22 appointing the CDVA as the Veteran's representative dated in June 2014; a VA Form 9 dated in January 2015; VA examinations dated in March 2015; and VA treatment records dated from December 2014 to April 2015.

The issues of entitlement to increased ratings for the service-connected posttraumatic stress disorder (PTSD); a disorder manifested by memory loss, fatigue, and multiple joint pain; and status post calcaneal stress fractures of the right and left ankle have been raised by the record in a submission located on VBMS dated in January 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, throughout the entire timeframe on appeal, the Veteran meets the schedular criteria for TDIU, and the evidence demonstrated that his service-connected disabilities likely preclude him from securing or following a substantially gainful occupation.




CONCLUSION OF LAW

Throughout the entire timeframe on appeal, the criteria for a grant of TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2014).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Factual Background and Analysis

The Veteran contends that his service-connected disabilities render him unemployable.  In particular, he contends that the primary reason for his unemployment is his service-connected PTSD symptomatology.  He is in receipt of service connection for PTSD, rated at 70 percent; a disorder manifested by memory loss, fatigue, and multiple joint pain, rated at 20 percent; status post calcaneal stress fracture of the right ankle, rated as noncompensable; and status post calcaneal stress fracture of the left ankle, rated as noncompensable.  His combined rating is 80 percent; therefore, he meets the schedular criteria for a TDIU. See 38 C.F.R. § 4.16(a).  Thus, the question before the Board is whether his service-connected disabilities alone render him unable to obtain substantially gainful employment.  For the reasons discussed below, the Board finds that the Veteran is entitled to a TDIU for the entire appeal period.  

The evidence shows that the Veteran has not worked since his discharge from service in 1991.  He was incarcerated from 1993 to 1995 and from 2001 to 2014.  He has a high school education, and prior to entering service, he worked at a winery.  He is currently in receipt of Social Security Administration (SSA) disability benefits as a result of his service-connected psychiatric disorder.

Based on the evidence of record, to include the most recent VA examination dated in March 2015, the record essentially shows that the Veteran cannot obtain and maintain employment due to his service-connected PTSD symptoms.  The Board finds that the Veteran's PTSD symptoms throughout the appeal period have been generally stable, and the RO found that they warranted a 70 percent rating for the entire appeal period.  

The Board notes that the Veteran has competently and credibly reported the impact his PTSD symptoms have on his ability to obtain and maintain substantially gainful employment.  The Board also observes that various VA examiners have offered descriptions of the severe functional impact of the Veteran's service-connected PTSD on his ability to work.  

In this regard, in a February 1997 psychiatric evaluation, the examiner noted that the Veteran had not worked since 1991 and was dependent on his parents for support.  The examiner found that the Veteran had been disabled since 1991 on a purely psychiatric basis.  A March 1997 VA examiner found that the Veteran had significant difficulty with maintaining or even seeking an employment situation.  The examiner explained that the Veteran's psychosis in combination with his PTSD symptomatology (which seemingly came first) would make it generally impossible for him to seek and maintain any consistent employment.  The examiner opined that the Veteran was essentially permanently unemployable due to his psychiatric conditions.  An October 1997 VA examiner noted that the Veteran continued to be unemployed and isolated from all social contacts except his parents.  She indicated that the Veteran had severe isolation and occupational problems.

An April 2012 VA examiner indicated that the Veteran had struggled with PTSD since his return from combat, and developed a subsequent drug dependence as a way to self-medicate the emotional pain.  The examiner noted that the Veteran adjusted poorly to civilian life and was unable to work after his discharge from service.  The examiner noted that the Veteran had been incarcerated twice.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most area.  The examiner opined that the Veteran's PTSD produced some limitations as to his employability.  However, the examiner found that the Veteran was able to work at certain types of jobs.  The examiner noted that the Veteran had demonstrated anger issues and problems getting along with people, and would be better in more isolative and sedentary positions that were routine.  The examiner found that the Veteran would be more likely to function adequately in limited stress positions where he was not directly dealing with the public.  The examiner noted that the Veteran hoped to find a job as a stock trader under his father's supervision.

In a July 2014 general medical opinion, the VA examiner found insufficient evidence that the Veteran's service-connected physical disabilities precluded employment.  However, the examiner did not address the impact the Veteran's service-connected PTSD had on his ability to work.  In a March 2015 examination, the VA examiner found that the Veteran's service-connected ankle disabilities did not prevent sedentary work, such as light desk work or telephone work.

In a March 2015 examination, the VA examiner noted that since the Veteran was released from prison a year ago, he had experienced some adjustment difficulties and his PTSD symptoms worsened.  The Veteran reported that when he was in prison, he did not work.  He indicated that he stayed in his cell because they did not want him to be around people.  The Veteran indicated that he was a danger to society due to his PTSD.  The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty dealing with stressful situations, impaired impulse control, and a persistent danger of hurting himself or others.  The examiner opined that overall, the Veteran was unemployable due to his history of violence, which was directly related to his PTSD symptoms.

Considering the evidence above, the Board resolves any reasonable doubt in the Veteran's favor and finds that entitlement to TDIU, for the entire timeframe on appeal, is warranted.  As such, all reasonable doubt is found in the Veteran's favor and entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

For the entire appeal period, entitlement to TDIU is granted, subject to the regulations governing the payment of monetary benefits.






____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


